                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ANJANETTE BYRD,                                        )
                                                       )
                       Plaintiff,                      )
                                                       )
         -vs-                                          )         Civil Action No. 18-40
                                                       )
NANCY A. BERRYHILL,1                                   )
COMMISSIONER OF SOCIAL SECURITY,                       )
                                                       )
         Defendant.                                    )

AMBROSE, Senior District Judge

                                              OPINION

         Pending before the court are Cross-Motions for Summary Judgment. (ECF Nos. 15 and

19). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 16 and 20). After

careful consideration of the submissions of the parties, and based on my Opinion set forth below,

I am denying Plaintiff’s Motion for Summary Judgment (ECF No. 15) and granting Defendant’s

Motion for Summary Judgment. (ECF No. 19).

I. BACKGROUND

         Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying her applications for disability insurance benefits and supplemental security

insurance benefits pursuant to the Social Security Act. On November 14, 2016, Administrative

Law Judge (“ALJ”), Sarah Ehasz, held a hearing. (ECF No. 8-3).           On March 3, 2017, the ALJ

found that Plaintiff was not disabled under the Social Security Act. (ECF No. 8-2, pp. 19-33).

         After exhausting all administrative remedies thereafter, Plaintiff filed this action. The

parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 15 and 19). The issues are

now ripe for review.


1Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.
II. LEGAL ANALYSIS

       A. STANDARD OF REVIEW

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55 F.3d

900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971). Additionally,

the Commissioner’s findings of fact, if supported by substantial evidence, are conclusive. 42

U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A district court

cannot conduct a de novo review of the Commissioner’s decision or re-weigh the evidence of

record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's findings of

fact are supported by substantial evidence, a court is bound by those findings, even if the court

would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999). To determine whether a finding is supported by substantial evidence, however, the district

court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant.       20 C.F.R. §404.1520(a).       The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,

whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the
                                                 2
impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional capacity.

20 C.F.R. §404.1520.       The claimant carries the initial burden of demonstrating by medical

evidence that he is unable to return to his previous employment (steps 1-4). Dobrowolsky, 606

F.2d at 406. Once the claimant meets this burden, the burden of proof shifts to the Commissioner

to show that the claimant can engage in alternative substantial gainful activity (step 5). Id.

        A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

        B.      Jobs Identified by Vocational Expert (“VE”)

        Plaintiff argues that the ALJ erred in relying on the VE’s testimony regarding the jobs

available in the national economy because they are not unskilled and/or no longer exist as

described in the Dictionary of Occupational Titles (“DOT”). (ECF No. 16, pp. 4-9). At step five,

the ALJ must determine if there exist a significant number of jobs in the national economy “in one

or more occupations” with the residual functional capacity that a plaintiff is able to meet. 20

C.F.R. §416.966(b). In this case, the VE testified that a person with Plaintiff’s residual functional

capacity (RFC)2 could perform the occupations of document preparer (DOT#249.587-018) and

addresser (DOT#209.587-010), both unskilled positions, and that these jobs exist in significant



2
 RFC refers to the most a claimant can still do despite his/her limitations. 20 C.F.R. §§ 404.1545(a),
416.945(a). The assessment must be based upon all of the relevant evidence, including the medical
records, medical source opinions, and the individual’s subjective allegations and description of his/her
own limitations. 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3). Additionally, a person’s RFC is an
administrative finding reserved for the ALJ, not a medical opinion to be rendered by a doctor. 20 C.F.R.
§§404.1527, 416.927; 20 C.F.R. §§404.1546(c), 416.946(c). In this case, Plaintiff does not challenge the
ALJ’s RFC assessment. See, ECF No. 16.
                                                   3
numbers nationally. (ECF No. 8-3, pp. 47-48). The VE testified that her testimony is consistent

with the DOT. Id. at p. 48. In her decision, the ALJ found that the VE’s testimony is consistent

with the information contained in the DOT. (ECF No. 8-2, p. 32). Based on the same, the ALJ

found that as of May 1, 2009, Plaintiff was not disabled. (ECF No. 8-2, p. 33).

       With regard to job of addresser, Plaintiff suggests that this job is outdated, obsolete, no

longer exists in the numbers to which the VE testified and that VEs and ALJs should not be

permitted to deny people disability benefits by ruling they can do this job. (ECF No. 16, pp. 7-8).

As a result, Plaintiff submits that even though the job is listed in the DOT, these jobs cannot

possibly exist in significant numbers and this case should be remanded. Id. I disagree.

       While Plaintiff may desire that Social Security Administration reconsider its reliance on the

DOT in disability proceedings, there is no doubt that “’the DOT remains an appropriate source of

occupational data. Under 20 C.F.R. § 404.1566(d)(1), the Social Security Administration may take

administrative notice of job information from the DOT.’ Devault v. Astrue, Civ. No. 2:13–cv–0155,

2014 WL 3565972, at *6 (W.D.Pa. July 18, 2014). ‘Social Security Ruling 00–4P sets forth that

the relevant inquiry is whether VE testimony is consistent with the DOT.’ Id. ALJs are directed

to identify and explain conflicts between the VE's testimony and the DOT. S.S.R. 00–4p.’” See,

Coates v. Colvin, No. CIV.A. 14-0265, 2014 WL 4792199, at *3–4 (W.D. Pa. Sept. 24, 2014).

       That is exactly what occurred in this case. The ALJ asked the VE if her testimony was

consistent with the DOT and the VE answered that it was. (ECF No. 8-3, p. 48). After consulting

the DOT, the ALJ determined that the VE’s testimony was consistent with the information in the

DOT. (ECF No. 8-2, p. 32). I find that the ALJ reliance on the same was proper and is supported

by substantial evidence. Thus, there was no need for any further inquiry. Consequently, I find

no error in this regard.



       Plaintiff also argues that the position of document preparer has a reasoning level of 3
                                                4
which exceeds her RFC reasoning level3 as found by the ALJ. (ECF No. 16, pp. 5-7). After a

review of the evidence, I disagree. In this case, the ALJ found Plaintiff has the RFC to perform

sedentary work with limitations including that she “is limited to performing simple, routine and

repetitive tasks, but not at a production rate pace” and “is limited to simple work-related decisions.”

(ECF No. 8-2, pp. 25-26). The Third Circuit has held that a reasoning level of 2 does not

contradict a restriction to simple, routine and repetitive tasks and declined to hold a per se conflict

between a reasoning level and simple and repetitive tasks involving routine work. Money v.

Barnhart, 91 F.Appx. 210, 215 (3d Cir. 2004); cf. Zirnsak v. Colvin, 777 F.3d 607, 618 (3d Cir.

2004). “[T]here is no bright-line rule stating whether there is a per se conflict between a job that

requires level 3 reasoning and a finding that a claimant should be limited to simple and routine

work.”    Zirnsak v. Colvin, 777 F.3d 607, 618 (3d Cir. 2014).                  Furthermore, the policy

interpretation ruling for SSR 00-4p provides that “[u]sing the skill level definitions in 20 C.F.R.

404.1568 and 416.968, unskilled work corresponds to an SVP of 1-2….” SSR 00-4p, 2000 WL

1898704.

         Here, the job of document preparer is unskilled work. The VE considered Plaintiff’s

vocational profile, including her educational and work experience, in testifying that the document

preparer was a job that a person with Plaintiff’s RFC could perform. The VE further testified that

her testimony was consistent with the DOT. (ECF No. 8-3, p. 48). The ALJ was entitled to rely

upon the VE’s testimony. SSR 00-04p. Therefore, I find no error in this regard. As a result, I



3 A reasoning level is one of the three divisions of the general educational development. Appx C,
Dictionary of Occupational Titles. Reasoning level 1 involves applying commonsense understanding to
carry out simple one- or two-step instructions in standardized situations with occasional or no variables on
the job. Id. Reasoning level 2 involves applying commonsense understanding to carry out detailed but
uninvolved written or oral instruction in problems involving a few concrete variables in standardized
situations. Id. As opposed to a job with a level 2 reasoning, a job with a reasoning level of 3 involves
applying commonsense understanding to carrying out instructions furnished in written, oral, or
diagrammatic form in dealing with problems involving several concrete variables in or from standardized
situations. Appx C, Dictionary of Occupational Titles.

                                                     5
find Plaintiff’s argument in this regard without merit. Consequently, remand is not warranted on

this basis.

        An appropriate order shall follow.




                                               6
                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ANJANETTE BYRD,                                        )
                                                       )
                      Plaintiff,                       )
                                                       )
         -vs-                                          )         Civil Action No. 18-40
                                                       )
NANCY A. BERRYHILL,4                                   )
COMMISSIONER OF SOCIAL SECURITY,                       )
                                                       )
         Defendant.                                    )


AMBROSE, Senior District Judge



                                        ORDER OF COURT

         THEREFORE, this 1st day of March, 2019, it is ordered that Plaintiff’s Motion for Summary

Judgment (ECF No. 15) is denied and Defendant’s Motion for Summary Judgment (ECF No. 19)

is granted.



                                                       BY THE COURT:

                                                      s/ Donetta W. Ambrose
                                                      Donetta W. Ambrose
                                                      United States Senior District Judge




4Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.
